Title: From George Washington to Samuel Vaughan, 12 November 1787
From: Washington, George
To: Vaughan, Samuel



Dear Sir,
Mount Vernon November 12th 1787

The letter without date, with which you were pleased to honor me, accompanied by a plan of this Seat, came to my hands by the last Post—for both I pray you to accept my sincere and hearty thanks.
The plan describes with accuracy the houses, walks, shrubs beries &ca except in the front of the Lawn—west of the Ct yard. There the plan differs from the original—in the former, you

have closed the prospect with trees along the walk to the gate—whereas in the latter the trees terminate with two mounds of earth one on each side on which grow Weeping Willows leaving an open and full view of the distant woods—the mounds are at 60 yards apart. I mention this because it is the only departure from the origl.
Altho’ I can have little doubt of the pleasure you must feel at the prospect of being soon reunited to your lady and family in England, I do not scruple to confess that I shall be among those who will view your departure from this Country with regret. at the same time I beg leave to add that I shall reflect with pleasure on the friendship with which you have honored me. The testimonies you have left of this, could my mind be so ungrateful as to forget it, would be constant remembrancers. For your kind offer of Services in England I shall feel my self ever obliged and should occasion require it I shall avail myself of your kindness.
I am sorry it was not in my power to take you by the hand the day I left Philadelphia—I called once and as you were not within I did not leave my name intending to have called again but circumstance preventing it I requested Mr Gouvr Morris to offer you my apology and best wishes. should your Son who is lately arrived from England be promted by business or inclination to travel into this State it would give me much pleasure to shew him every civility in my power—the same to any branch of your family—or any of your friends—In wishing you (whenever it shall be undertaken) a pleasent and prosperous voyage, and a happy meeting with Mrs Vaughan and the other parts of your family and friends in England; I am with great cordiallity and sincerity Joined by Mrs Washington the Major and Fanny. and with sentiments of the most perfect esteem and regard—I am—Dr Sir—&c.

G. Washington.

